DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Fig. 3 appears to have multiple mislabeled elements.  As understood by the examiner, air line 305 from manifold 306 should be 315; timed relay 110 in valve subsystem 430 should be 111; timed relay 105 in valve subsystem 440 should be 115.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 7 states “The sample conditioning system of claim 1, wherein: the first valve subsystem comprises an air-activated valve situated in the sample line; and the powered first electrically activated valve switches to allow air from the first air line to pass to and activate the air-activated valve, the activated air-activated valve allowing the air to pass through, behind the air-activated valve, to the sample line.”  However, the specification only discusses two air-activated switches, 312 and 314. There is no air-activated switch discussed with respect to the first valve subsystem.  

Allowable Subject Matter
Claims 1-6, 8-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art includes Smith et al. (US4402910 herein after “Smith”), Selman et al. (US9244047, herein after “Selman”), and Selman (US20140088874 herein after “Selman2”).
	Smith teaches a gas sampling system including a timer 358 to control solenoid valves 80, 90, and 96.  Smith does not teach, suggest, or make obvious a controller communicably coupled to the signal generator, wherein the controller is operable to: receive drilling data from a data source; and responsive to the drilling data satisfying a trigger associated with a timed sequence, cause the signal generator to apply a signal to at least the first timed switch, the signal causing the first timed switch to close for at least the first time duration and power the first electrically activated valve, the powered first electrically activated valve switching to allow air from a first air line to pass therethrough to the sample line (claim 1). Smith does not teach, suggest, or make obvious a method of automating a sample conditioning system comprising a controller and a plurality of valves, the method comprising, by the controller: receiving drilling data from a data source; and responsive to the drilling data satisfying a trigger associated with a timed sequence, causing a signal to be applied to at least a first timed switch, the signal causing the first timed switch to close for a first time duration and power a first electrically activated valve in a sample line, the powered first electrically activated valve switching to allow air from an air line to pass therethrough to the sample line (claim 19).
	Selman teaches a method for continuous gas analysis including sample conditioning. Selman uses a four-way valve 72, Fig. 2, which can be controlled by a relay (col. 6, lines 11-21).  Selman only suggests controlling the electronic relay using pre-programmed movement or manual actuation.  Selman fails to teach, suggest, or make obvious a controller communicably coupled to the signal generator, wherein the controller is operable to: receive drilling data from a data source; and responsive to the drilling data satisfying a trigger associated with a timed sequence, cause the signal generator to apply a signal to at least the first timed switch, the signal causing the first timed switch to close for at least the first time duration and power the first electrically activated valve, the powered first electrically activated valve switching to allow air from a first air line to pass therethrough to the sample line (claim 1).  Selman does not teach, suggest, or make obvious a method of automating a sample conditioning system comprising a controller and a plurality of valves, the method comprising, by the controller: receiving drilling data from a data source; and responsive to the drilling data satisfying a trigger associated with a timed sequence, causing a signal to be applied to at least a first timed switch, the signal causing the first timed switch to close for a first time duration and power a first electrically activated valve in a sample line, the powered first electrically activated valve switching to allow air from an air line to pass therethrough to the sample line (claim 19).
	Selman2 teaches sample conditioning and filtering devices 112a, 112b, 112c which transfer gas to an analyzer 107a-c.  Selman2 teaches controlling a four-way valve 200a-c using a relay.  The relay for the controls is preprogrammed, remotely controlled, or manually controlled by a user [0092]. Selman2 fails to teach, suggest, or make obvious a controller communicably coupled to the signal generator, wherein the controller is operable to: receive drilling data from a data source; and responsive to the drilling data satisfying a trigger associated with a timed sequence, cause the signal generator to apply a signal to at least the first timed switch, the signal causing the first timed switch to close for at least the first time duration and power the first electrically activated valve, the powered first electrically activated valve switching to allow air from a first air line to pass therethrough to the sample line (claim 1).  Selman2 does not teach, suggest, or make obvious a method of automating a sample conditioning system comprising a controller and a plurality of valves, the method comprising, by the controller: receiving drilling data from a data source; and responsive to the drilling data satisfying a trigger associated with a timed sequence, causing a signal to be applied to at least a first timed switch, the signal causing the first timed switch to close for a first time duration and power a first electrically activated valve in a sample line, the powered first electrically activated valve switching to allow air from an air line to pass therethrough to the sample line (claim 19).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        7/21/22


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861